Citation Nr: 0812058	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-10 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty June 1984 to August 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

At the outset, the Board notes that the veteran's claims were 
initially filed with the Baltimore RO.  Since filing his 
claim, it appears the veteran moved to and now resides in 
Texas.

The Board also notes that the veteran was scheduled for a 
travel board hearing before a veterans law judge in March 
2008, but failed to appear for his hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has hearing loss and tinnitus that 
are related to his active service.

Upon entrance into service, the veteran was noted to have 
some hearing loss in his left ear.  It is unclear from the 
veteran's service medical records whether or not he had noise 
exposure during service.  An April 1985 record reveals that 
the veteran was issued hearing protection, but the record is 
silent as to any complaints of hearing loss or tinnitus.  
Upon discharge, the veteran's left ear hearing loss was noted 
to have worsened.  

In an August 2005 decision review officer conference report, 
the review officer noted that the veteran alleged noise 
exposure due to shipboard duty in noisy places.  The veteran 
reported that he had six months of sea service.  Additionally 
on his VA Form 9, the veteran stated that he had ringing in 
his ears after leaving the Navy, but that he had since 
blocked out the sound so that he can no longer hear what 
people are saying.

The only medical evidence of record is an April 2004 
audiogram which showed normal hearing from 250 Hertz to 2000 
Hertz, with mild to severe sensorineural hearing loss on the 
left and mild to moderate loss on the right.  The audiologist 
also noted a diagnosis of chronic ringing and tinnitus.  This 
audiograph, however, does not meet the rating criteria of 
38 C.F.R. § 4.85.  The examination must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Further, to determine hearing impairment, 
38 C.F.R. §  4.85(d) requires that a "puretone threshold 
average" be used, and defines the puretone threshold average 
as the sum of the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz.  As such, the Board is unable to ascertain 
the veteran's current hearing impairment based on the 
audiological examination of record.  

As such, while the Board is unable to ascertain the veteran's 
current level of hearing impairment based on the audiological 
examination of record, the audiogram does appear to show that 
the veteran's hearing is worse than it was upon discharge 
from service.  Additionally, the April 2004 audiogram does 
not address whether the veteran's hearing loss was at least 
as likely as not due to any incidence of his active service.  
Thus, a VA audiological examination should be provided to 
determine the veteran's current level of hearing impairment 
as well as whether it is at least as likely as not that his 
current level of hearing was caused or aggravated by his 
active service.  Additionally, the examiner should determine 
whether the veteran has a current diagnosis of tinnitus, and 
provide an opinion as to whether it is as likely as not that 
the veteran's tinnitus.

A review of the record indicates that the veteran failed to 
report for a VA examination scheduled in December 2005. The 
VA Form 9 submitted by the veteran in February 2006, however, 
reflects a different address than the one to which the notice 
of the December 2005 examination was mailed. It is very 
likely therefore that he never received notice to report for 
this examination. 

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be afforded a VA 
audiological examination with audiometric 
studies, to determine the whether he has 
bilateral hearing loss that was caused or 
aggravated by his active service. Notice 
of this examination should be sent to the 
Orange, Texas address set forth on the VA 
Form 9 submitted by the veteran in 
February 2006. Specifically, these studies 
should include a puretone audiometry test 
at the frequencies of 1000, 2000, 3000, 
and 4000 Hertz and a controlled speech 
discrimination test (Maryland CNC).  The 
veteran's claims file should be made 
available for the examiner's review.  The 
examiner should specifically address the 
following:

a)	With respect to the veteran's right ear 
hearing loss, the examiner should opine 
as to whether it is at least as likely 
as not (a 50 percent probability) that 
the veteran's right ear hearing loss is 
due to his active service.

b)	With respect to the veteran's left ear 
hearing loss, the examiner should note 
that the veteran entered service with 
hearing loss in the left ear.  He 
should examine the record and give an 
opinion as to whether the veteran's 
left ear hearing loss underwent an 
increase in severity during service.  
If so, he should opine as to whether 
the increase was beyond the natural 
progression of the disability.  

c)	With respect to the veteran's tinnitus, 
the examiner should determine if the 
veteran has a current diagnosis of 
tinnitus, and if so, whether it is at 
least as likely as not (a 50 percent 
probability) that the veteran's 
tinnitus is related to his active 
service.

The examiner should give a complete 
rationale for all opinions given.

2.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2007).  In the event that the 
veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After the development requested has 
been completed, the RO should review any 
examination reports to ensure that they are 
in complete compliance with the directives 
of this REMAND.  If any report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues, on the 
basis of all of the evidence of record and 
all governing legal authority, including 
the VCAA.  If the appeal is denied in any 
part, the veteran should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be afforded 
an applicable time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



